      3:20-cv-02991-MGL           Date Filed 08/19/20      Entry Number 1        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

 Steven Gier,                                    )
                                                 )                   C.A. No. 3:20-cv-02991-MGL
                 Plaintiff,                      )
                                                 )
        v.                                       )         NOTICE OF REMOVAL
                                                 )
 Modern Exterminating Company, Inc.,             )
                                                 )
                 Defendant.                      )
                                                 )

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE DISTRICT OF SOUTH CAROLINA

       Pursuant to 28 U.S.C. § 1441(a) and (b), Defendant files this Notice of Removal to

remove this action from the Court of Common Pleas for Richland County, South Carolina, to the

United States District Court for the District of South Carolina, and state:

       1.       This action was commenced in the Court of Common Pleas for Richland County,

South Carolina, on July 7, 2020, by filing of the Summons and Complaint. The Summons and

Complaint, copies of which are attached, were thereafter served on Defendant on July 20, 2020.

       2.       The action referred to in paragraph 1 is a civil action over which this court has

original and removal jurisdiction under 28 U.S.C. §§ 1331, and 1441(a) and (b). In particular, the

court has jurisdiction under 28 U.S.C. §§ 1331, and 1441(a) and (b) in that it appears upon the

face of the Complaint that this action arises under the Constitution and laws of the United States,

specifically, Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) More specifically,

Plaintiff, a former employee of Defendant, alleges that Defendant violated the overtime

provisions of the FLSA.
       3:20-cv-02991-MGL        Date Filed 08/19/20       Entry Number 1       Page 2 of 2




        3.     This Notice of Removal is filed within thirty (30) days after service of the

Summons and Complaint upon Defendant and is therefore timely under 28 U.S.C. § 1446(b).

        4.     Copies of all pleadings and papers served on Defendant to date are attached and

filed with this Notice of Removal.

        5.     Written notice of the filing of this Notice of Removal will be promptly served on

Plaintiff.

        6.     A true and correct copy of this Notice of Removal will be filed with the Clerk of

Court for the Court of Common Pleas for Richland County, South Carolina, as provided under

28 U.S.C. § 1446(d).


        WHEREFORE, Defendant removes this action to this Court’s jurisdiction.




                                                    s/Stephen T. Savitz
                                                    STEPHEN T. SAVITZ (FID 3738)
                                                    GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
                                                    900 Elmwood Ave., Suite 100
                                                    Columbia, SC 29201
                                                    Tel.: (803) 799-9311
                                                    Fax: (803) 254-6951
 Columbia, South Carolina                           ssavitz@gsblaw.net

 August 19, 2020                                    ATTORNEY FOR DEFENDANT




                                                2
